PER CURIAM.
Reargument ordered,'upon a day for the hearing of enumerated motions, to be agreed upon by counsel, at the next term, upon the following questions: (1) Whether the proof shows any warrant for the payments made on account of the Sunnyside Company beyond the repayment to the Corbin Banking Company of the overdraft paid before Mr. Corbin’s death. (2) Whether the proof suffices to establish a contract between Mr. Corbin and Mr. Pratt, enforceable after Mr. Corbin’s death, for the purchase of the Long Island Railroad Company’s stock. (3) Whether, in view of the fact that Mrs. Corbin’s life estate in the Fifth avenue property was restored to her, the taxes and expenses of maintenance were legally chargeable against Mr. Corbin’s estate..